Exhibit 99.1 Media Contact: Ruthann Baler Commonwealth Creative Associates (508) 620-6664 ruthannb@commcreative.com Bank Contact: William M Mahoney (508) 793-8369 CNB Financial Corp. Announces Earnings and Margin Improvement Worcester, MA, July 31, 2008 – CNB Financial Corp., (OTCBB:CFNA) the parent company for Commonwealth National Bank, reported net income and earnings per share for the three and six months ended June 30, 2008. Net income for the second quarter of 2008 was $137,000, or $0.06 per diluted share, compared to $81,000, or $0.04 per diluted share, for the comparable quarter in 2007 and $270,000 or $0.12 per diluted share, for the first quarter of 2008.The net income in the first quarter of 2008 included a $184,000 pre-tax gain ($119,000 after-tax) on the sale of investment securities.During the most recent quarter, as well as the comparable period of 2007, no gains or losses from the sale of investments were recorded.For the six months ended June 30, 2008, net income equaled $407,000, or $0.18 per diluted share, compared to $140,000 or $0.06 per diluted share for the same period of 2007. The six-month net income for 2008 included the previously mentioned security gains and no security gains were recorded during the first half of 2007. Total assets were $315.3 million at June 30, 2008, a 9% increase over the $289.5 million level at December 31, 2007, primarily due to growth in loans and overnight federal funds sold.Loans (primarily commercial and commercial real estate loans) increased $11.1 million, or 5%, to $228.4 million at June 30, 2008, compared to $217.3 million at December 31, 2007.Federal funds sold ended the quarter at $23.9 million compared to $4.7 million at December 31, 2007.The asset growth was funded by an increase in deposits, which grew substantially in late June as customers increased balances in the savings and time deposit categories. The lower interest rate environment and an increase in interest-earning assets has continued to have a favorable impact on the Company’s net interest income and the net interest margin.Average interest-earning assets grew to $288.5 million for the quarter, 4% higher than the second quarter of 2007.Net interest income increased to $2.4 million during the second quarter of 2008, a $362,000, or 17%, increase compared to the same period in 2007.Net interest income increased 16%, or $641,000, to $4.8 million for the six months ended June 30, 2008.The net interest margin improved to 3.45% for the most recent quarter compared to 3.03% during the same period of 2007.On a year-to-date basis, the net interest margin improved to 3.40% compared to 3.03% for the first six months of "The earnings for the second quarter of 2008 reflect the favorable results of our diligence in managing the net interest margin led by our strategic repositioning of the liability side of the balance sheet,” said President and CEO Charles R.
